SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-KSB ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year ended:June 30, 2007 Commission File No. 0-11582 AUTO UNDERWRITERS OF AMERICA, INC. (Exact Name of Registrant as Specified in its Charter) California (State or Other Jurisdiction of Incorporation or Organization) 94-2915849 (I.R.S. Employer Identification Number) 2670 South White Road, Suite 241 San Jose, CA 95148 (Address of Principal Executive Offices, Including Zip Code) Registrants Telephone Number, Including Area Code:(650)745-3264 Securities Registered Pursuant to Section 12(b) of the Act:None Securities Registered Pursuant to Section 12(g) of the Act:Common Stock, no par value Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.[] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-B is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNoX Registrant’s revenues for its most recent fiscal year: $11,175,266 As of October15, 2007, the aggregate market value of the common stock held by non-affiliates (all persons other than executive officers, directors and holder’s of 5% or more of the Registrant’s common stock) of the Registrant (2,867,154 shares) was $5,734,308.As of October15, 2007 there were 7,040,575 shares of the Registrant’s common stock outstanding. Transitional Small Business Disclosure Format:Yes No _X_ Documents Incorporated By Reference: None This Form 10-KSB consists of43 pages.The Exhibit Index begins on page 24. AUTO UNDERWRITERS OF AMERICA, INC. TABLE OF CONTENTS PART I PageNo. Item 1. Description of Business 3 Item 2. Description of Property 14 Item 3. Legal Proceedings 14 Item 4. Submission of Matters to a Vote of Security Holders 14 PARTII Item 5. Market for Common Equity, Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 15 Item 6. Management’s Discussion and Analysis of Financial Condition And Results of Operations 16 Item 7. Financial Statements 19 Item 8. Change in and Disagreements with Accountants on Accounting and Financial Disclosure 19 Item 8A. Controls and Procedures 19 Item 8B. Other Information 19 PART III Item 9. Directors and Executive Officers of the Registrant 20 Item 10. Executive Compensation 22 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 24 Item 12. Certain Relationships and Related Transactions 24 Item 13. Exhibits 24 Item 14. Principal Accountant Fees and Services 26 Signatures 27 2 Special Note Regarding Forward Looking Statements This annual report on Form 10-KSB contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are statements other than historical information or statements of current condition. Some forward-looking statements may be identified by use of terms such as “believes,” “anticipates,” “intends,” or “expects.” These forward-looking statements relate to our plans, objectives and expectations for future operations and growth. Other forward-looking statements in this Form 10-KSB include statements regarding synergies and growth expected as a result of future acquisitions, expected growth in revenue, expected decreases in operating expenses, our expectation regarding our ability to consummate future acquisitions and the necessity for and expected availability of additional financing. In light of the risks and uncertainties inherent in all such projected operational matters, the inclusion of forward-looking statements in this Form 10-KSB should not be regarded as a representation by us or any other person that any of our objectives or plans will be achieved or that any of our operating expectations will be realized. Our revenues and results of operations are difficult to forecast and could differ materially from those projected in the forward-looking statements contained in this Form 10-KSB as a result of certain risks and uncertainties including, but not limited to, our business reliance on third parties to provide us with technology, our ability to integrate and manage acquired technology, assets, companies and personnel, changes in market conditions, the volatile and intensely competitive environment in the automobile finance industry, entry into new and developing markets, customer concentration and attrition, dependence on effective billing and information systems, rapid technological change and our dependence on key and scarce employees in a competitive market for skilled personnel. These factors should not be considered exhaustive; we undertake no obligation to release publicly the results of any future revisions we may make to forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Part I In this annual report on Form 10-KSB the terms “Auto Underwriters,” “Company,” “we,” “us” and “our” refer to Auto Underwriters of America, Inc. and we refer to our no par value common stock as common stock. Item 1.Description of Business Business Summary Auto Underwriters of America, Inc. was incorporated in California in July 1981. Our corporate office in California is located at 2670 South White Road, Suite 241, San Jose, California 95148 and our main operations office in Texas is located at 17000 Dallas Parkway, Suite 202, Dallas, Texas 75248. We began operations in August 1983, under the name Advanced Cellular Technology, Inc. and developed and marketed cellular mobile telephone control units and resold used PBX telecommunications equipment. On December 31, 1990 we suspended operations and remained inactive until December 2002, when we reorganized, instituted new management, effectuated a reverse stock split, adopted our current name, and began our principal operations as a specialty finance company and specialty retailer of used cars and light trucks. We began our specialty finance company operations in December 2002 to engage in the purchasing and servicing of non-prime installment contracts (“Contracts”) generated by automobile dealers in the sale of new and used automobiles and light trucks.We provide financing programs to automobile dealers through our website Autounderwriters.com which allows the dealer to input various fields of information into an online financing application and obtain an automatic credit decision within 30 seconds.Generally our target customers do not meet the credit standards of traditional lenders, such as banks and credit unions, because of the age of the vehicle being financed or the customer’s credit history. Unlike traditional lenders, which look primarily to the credit history of the borrower in making lending decisions and typically finance new automobiles, we are willing to provide financing for purchases made by our customers who have short or impaired credit histories and for used automobiles. In making decisions regarding the financing of a particular contract, we consider several factors related to the borrower: place and length of residence, current and prior job status, history in making installment payments for automobiles, current income and credit history. In addition, we examine the value of the automobile in relation to the purchase price and the term of the contract. We began our specialty automotive retailing operations which focuses on the “Buy Here/Pay Here” segment of the used car market in January 2004. We purchase, recondition, sell and finance used vehicles from four dealerships in Houston, Texas that operate under the name Affordable Cars & Trucks.We advertise extensively on television and in auto sales magazines emphasizing our multiple locations, wide selection of vehicles, and ability to provide financing to a wide array of customers. 3 Operational Focus and Acquisition Strategy Our current main line of business is Specialty Retailing and Direct Lending.We focused our operations on the Specialty Retailing and Direct Lending business line during fiscal 2005 and 2006 as compared to indirect lending during fiscal 2003 and the first part of fiscal 2004.The majority of our revenues and related expenditures during fiscal 2007 were generated in selling and financing used vehicles to our non-prime customers as we continue to develop our concept and sales models. We believe there are significant opportunities to further expand our business through the acquisition of companies in the automotive retailing industry, including other specialty retailing and direct lending companies.Our officers and directors are responsible for identifying, pursuing, and negotiating potential acquisition candidates and integrating acquired operations.It is our goal to integrate acquired companies into our management structure and diversify operations successfully without a significant increase in general and administrative expenses.In addition, future acquisitions should enable us to lower overhead costs through centralized geographical office operations.While we have had preliminary discussions concerning potential acquisition candidates, no definitive agreements have been executed and there can be no assurance that our acquisition strategy will be successful. This acquisition strategy began on or about July 20, 2007, Auto Underwriters of America, Inc. (the “Company”) entered into the Escrow, Servicing and Consignment Sale Agreement among Auto Underwriters Portfolio Acquisition Company, Inc., as Buyer/Borrower, Auto Underwriters Finance Company, Inc., as Servicer/Guarantor, Auto Underwriters of America, Inc., William Kellagher and Dean Antonis, as Validity Guarantors, and AGM, LLC, as Administrative Agent and Initial Lender.Contemporaneously with the aforementioned Escrow, Servicing and Consignment Sale Agreement, the Company executed Loan and Security Agreement that provides for a series of term loans to Auto Underwriters Portfolio Acquisition Company, Inc., totaling an amount equal to $14,719,987.03 to be used to purchase automobile inventory and automobile loans from the seller/lender, AGM, LLC.Please refer to the 8 K date July 19, 2007 for further discussion. The Automotive Finance Industry The automobile finance industry originated in the early part of the 20th century when automobile manufacturers created financing subsidiaries in response to the hesitancy of banks to enter the new and potentially risky market of providing credit to consumers to purchase mass produced automobiles. Banks eventually competed with these captive subsidiaries and in the deregulated environment of the early 1980s savings and loans also entered the market. Financing subsidiaries and banks did not completely service the market, however, as the captive subsidiaries focused on stimulating demand for the manufacturers’ new vehicles.Depository institutions were generally positioned to serve low-risk borrowers without the necessary collection efforts and charge-offs associated with higher risk borrowers with limited credit histories or past credit problems (“non-prime consumers”). The non-prime consumer market, where primarily used automobiles are purchased, has been consistently under served. The Non-Prime Market The non-prime consumer credit segment of the automotive finance market is comprised of individuals who are unable to obtain financing through traditional sources such as a bank or a captive finance company due to either incomplete or imperfect credit histories. Despite the opportunities we perceive in the non-prime consumer market, many traditional financing sources, such as banks, savings and loans, credit unions, captive finance companies and leasing companies do not routinely provide financing to this market. We believe market conditions, increased regulatory oversight and capital requirements imposed by governmental agencies, have limited the activities of many banks and savings and loans in this market. In addition, we believe that captive finance arms of major automotive manufacturers only focus their marketing efforts on this segment when inventory control and/or production scheduling requirements of their parent organizations dictate a need to focus on this market, and exit the market once these sale volumes are satisfied. Many financial organizations electing to remain in the automotive finance business have migrated toward higher credit quality customers to reduce their processing and collection costs. As a result of these conditions, we believe that the non-prime consumer automotive finance market is highly fragmented and primarily serviced by smaller finance organizations that solicit business as their capital resources permit. Due to such a lack of a major, consistent financing source, a number of competitors, including well-capitalized public companies, have entered this market in recent years. Specialty Retailing and Direct Lending Our specialty retailing operations consist of selling and financing used vehicles to credit impaired borrowers in Houston, Texas through four dealerships, which operate under the name Affordable Cars & Trucks. Our facilities also contain three payment centers, a reconditioning center, and our corporate administrative office is in Dallas, Texas. 4 We use the AutoUnderwriter.com credit decision software to determine the credit worthiness and proper deal structure for each customer financed. Sales people are generally not granted credit authority. The system takes into account the individual’s income, job and residence history, credit score and credit history. Other factors are then factored in such as type of car financed, term interest rate and down payment. The typical contract structure is a down payment of $1,200 or 12% of the selling price, an average interest rate of 21%, average payments of $350 per month, and an average loan term of 36 months. Our customer credit approval process begins with the completed credit application and proof of down payment. If the job time, residence stability and income meet acceptable guidelines, a credit bureau report is requested via the AutoUnderwriter.com software. The customer must be a U.S. citizen and have a valid driver’s license. During the loan documentation process the customer must provide several personal references and proof of full coverage insurance listing us as loss payee. In many instances the customers choose to purchase auto insurance from an unaffiliated third party which has an office in each of our retail stores. The loan documents are reviewed for completeness and verified for accuracy and authenticity. Each customer is required to fill out and authorize an ACH transfer of funds from their personal checking or saving account for their payment. In the event that the customer’s ACH transfer is unsuccessful or they do not utilize a checking account, the customer is required to bring their payment to one of our payment centers.The majority of our customers pay in person at one of our payment centers located within each lot. Collections are a primary focus of management review. Customer accounts are constantly monitored and calls are made to customers two days before the payment is due. We do not offer a grace period for our customer payments and believe by acting swiftly our loan losses will be less severe. Each retail lot manager is instrumental in establishing payment expectations with each customer.The customer is advised and signs a disclosure specifying, “Your payment must be paid on time or your vehicle is subject to repossession.” This philosophy is followed throughout our entire business. We repossess between 50 and 70 vehicles per month. Many are voluntary repossessions and others are handled by licensed, insured and bonded repossession agents. To better insure us against loss exposure, we install GPS locating devices on virtually all vehicles that we finance. These devices enable the repossession company to locate the car within minutes after the car is assigned for repossession. Most of our repossessed cars are reconditioned at our recondition and maintenance facility and remarketed.Repossessions and trade-ins that cannot be used as retail units are sold at one of the area auctions, sold for cash on one of our retail car lots or through bids solicited from area wholesalers. Each of our retail outlets maintains an average inventory of 40 to 80 vehicles, including a wide range of makes and models. The age of a retail vehicle ranges from two to eight years. The majority of our inventory is acquired through wholesale auctions and from new car store franchises.Management’s buying strategy is one of the keys to its success. The average cost of the vehicles purchased is $5,500. The salesmen and managers incentive compensation is directly correlated to down payment and units sold per month.All vehicles are inspected prior to taking delivery and any further maintenance that may be required is performed before the car is moved to the retail lot. Indirect Lending We provide automobile financing to the non-prime consumer market. This is achieved through the purchase and servicing of non-prime consumer contracts originated by pre-approved automobile dealers.We approve automobile dealers who meet the following criteria. • A tangible net worth of $100,000 (exclusive of goodwill or other intangible assets), or a parent or affiliate which meets the net worth criteria and guarantees the performance of the obligation of the automobile dealer under the purchase agreements, replacement guarantees or other forms of dealer recourse. • Possess acceptable accounts payable history. • Possess acceptable personal credit history. • Verifiable banking references. • Possess acceptable mortgage or landlord references. • Possess a current Department of Motor Vehicle automobile dealer license. Once we approve and sign up a dealer, we begin to fund loans referred by the dealer. Once a loan is received, we either accept the deal structure of the loan and inform the dealer that we will finance the loan; finance the loan subject to the satisfaction of various conditions or subject to the alteration of the deal structure; or reject the loan. Our decision whether to accept or reject the financing of an automobile loan is often contingent upon our review of the deal structure and the credit history of the borrower. Furthermore, all approvals are subject to contract verification prior to funding. 5 The first step in our approval process consists of a review of the credit report of the borrower. With respect to credit information supplied by borrowers, we established certain credit criteria to be satisfied by each borrower. Factors reviewed include the borrower’s stability of residence, employment history, bank information, credit history, income, discretionary income, ability to pay, and debt ratio. Although non-prime borrowers are somewhat less creditworthy than typical purchasers of automobiles from new car dealers, we established certain general criteria to be used as a guide to purchasing motor vehicle loan retail installments (“contracts”): • The purchase discount from the face amount of the loan will generally range between 5% and 12% depending on the creditworthiness of each individual borrower; • Contracts must have an original term of 60 months or less; • The age of the financed vehicle may not exceed eight years; • The borrowers on the contracts are required to make a down payment in cash plus a net trade-in allowance of a minimum 10% of the purchase price of the financed vehicles; • The interest rate on the contract will not violate any applicable usury laws; • No contract may be in arrears at the time of purchase; and • We maintain first payment recourse on all non-franchise dealers. We use our website AutoUnderwriter.com which allows an automobile dealer or borrower to input various fields of information into an online financing application, conducts the credit screening process, and provides an answer to the applicant within thirty seconds of the application’s submittal. AutoUnderwriter.com, which we purchased from Gateway Credit Holdings, Inc, an affiliated entity, is divided into two paths: • A dealer path allows automobile dealers to enter consumer credit applications online and obtain instant credit decisions and deal structures for our purchase of contracts. This path also enables dealers to enter existing deal structures and obtain instant pricing for our purchase of existing contracts. As described above, participating dealers must first register to use the website and enter into a dealer agreement before we will receive any applications from the dealer. • A consumer path allows a consumer to complete an online credit application and receive an instant credit decision, print loan documentation and a list of automobile dealers in the area that we have pre-approved. The printed loan documentation is intended to be used as evidence of a pre-approved lending arrangement between the consumer and us, thereby making it easier for the consumer to purchase and finance a vehicle. When the consumer presents the certificate to a participating dealer, the dealer must enter the certificate number into the specified field through the dealer path on the website, as well as enter the required information concerning the vehicle to be purchased and the contract structure. We then verify that the vehicle information and contract structure are acceptable and gives final approval to the transaction. We believe AutoUnderwriters.com software provides the following benefits: • Instant Credit Decisions.The website provides dealers and consumers with online credit decisions within thirty seconds after an online application is submitted. Upon receipt of a loan package from a pre-approved dealer, we verify the loan documentation sent by the dealer to ensure the loan and the borrower satisfy our internal criteria for financing. Our verification process normally is completed within three days of the receipt of the loan documentation. We believe the speed at which dealers and consumers can receive a credit decision for the financing will encourage dealers and consumers to use our website. • Automatic Deal Structures.Dealers have the option of (i) entering financing deals they have already structured and we will give the dealer a decision on whether we will finance the deal, or (ii) we will process the application and provide the dealer a conditional approval with the maximum contract limits that will enable us to purchase the contract. • Decisions 24 hours a day/7days a week/365 days a year.The website allows for applications to be submitted 24 hours a day, 7 days a week. Many automobile sales take place in the evenings and on the weekends when financial institutions are closed. Many finance companies are only open Monday through Friday from 9am to 5pm. The website provides instant decisions during these peak evening and weekend hours.This instant decision process helps increase dealer sales and helps reduce dealer “roll-backs” which occur when a dealer finances a vehicle and is later forced to reclaim the vehicle because the dealer is unable to sell the financing structure. The dealer agreements require the dealer to originate contracts in accordance withour guidelines. Once we purchase a contract, the dealer is no longer involved in our relationship with the borrower.The dealer agreement includes a first payment default recourse provision and limited representation and warranties from the dealer. 6 Customers typically make down payments, in the form of cash or trade-in, ranging from 10% to 20% of the sale price of the vehicle financed. The balance of the purchase price of the vehicle plus taxes, title fees and, if applicable, premiums for extended service contracts and GAP insurance, are generally financed over a period of 24 to 60 months. We purchase contracts from automobile dealers at a price that is less than the original principal amount being financed (the discount) by the purchaser of the automobile. The amount of the discount depends upon factors such as the amount financed and the creditworthiness of the customer. The contracts we purchase are at discounts that range from 5% to 12% of the original principal amount. In addition to the discount, we charge the dealer a processing fee of $195 per contract purchased. As of June30, 2007, our loan portfolio consists exclusively of contracts purchased with first payment default recourse to the dealer. The dealer also remains liable to us for liabilities arising from certain representations and warranties made by the dealer with respect to compliance with applicable federal and state laws and valid title to the vehicle. Our policy is to only purchase a contract after the dealer has provided proof that we have a first priority lien on the financed vehicle or that we have in fact perfected such priority lien, the customer has obtained the required collision insurance naming us as loss payee, and the contract has been fully and accurately completed and validly executed. Once we receive and verify all required documents, we pay the dealer for the contract and commence servicing. We require the owner of the vehicle to obtain and maintain collision insurance, naming us as the loss payee, with a deductible of up to $500. Both we and the dealers we do business with offer customers certain “add on products.” These products are offered by the dealer on our behalf or by the automobile dealer on behalf of the dealership at the time of sale. They consist of extended warranty protection and GAP insurance. If the purchaser so desires, the cost of these products may be included in the amount financed. Monitoring and Enforcement of Contracts We require all customers to maintain comprehensive insurance coverage on their vehicle. Failure to maintain insurance constitutes a default under the contract and we may at our discretion, repossess the vehicle. To reduce potential loss due to insurance lapse, we have the contractual right to force placement of our own collateral protection insurance policy, which covers loss due to physical damage to vehicles not covered by comprehensive insurance. Our management information services personnel maintain a number of reports to monitor compliance by customers with their obligations under contracts and direct loans owed to us. Our management and staff may access these reports on a real-time basis. The reports include delinquency aging reports, insurance due reports, vehicle information reports, purchase reports, static pool, and repossession reports. A delinquency report is an aging report that provides basic information regarding each account and indicates accounts that are past due. The report includes information such as the account number, address of the customer, home and work phone numbers of the customer, original term of the contract, number of days past due, outstanding balance, due dates, date of last payment, number of days past due, scheduled payment amount, amount of last payment, total past due, and payment arrangements or agreements. Once an account becomes 30 days past due, repossession proceedings are implemented unless the customer provides us with an acceptable explanation for the delinquency, displays a willingness to cooperate, demonstrates the ability to make the payment, and commits to a plan to return the account to current status. Once a vehicle has been repossessed, the account is written off and the related loan balance no longer appears on the delinquency report. When an account becomes delinquent, we immediately contact the customer to determine the reason for the delinquency and to determine if arrangements for payment can appropriately be made. Once payment arrangements acceptable to us have been made, the information is entered in our database and is used to generate a follow-up date for the collection staff. We generate an insurance report to monitor compliance with the insurance obligations imposed on our customers. This report includes the account number, name and address of the customer, and information regarding the insurance carrier, as well as summarizes the insurance coverage, identifies the expiration date of the policy and provides basic information regarding payment dates and the term of the contract. This report assists us in identifying customers whose insurance policies are due for renewal or are in jeopardy of being canceled. We send written notices to, and make direct contact with, customers whose insurance policies are about to lapse or be canceled. If a customer fails to provide proof of coverage within 30 days of notice, we have the option of purchasing insurance and adding the cost and applicable finance charges to the balance of the contract. We prepare a repossession report that provides information regarding the repossessed vehicles and aids us in disposing of repossessed vehicles. In addition to information regarding the customer, this report provides information 7 regarding the date of repossession, the date the vehicle was sold, number of days it was held in inventory prior to sale, year, make and model of the vehicle, mileage, payoff amount on the contract, NADA book value, Black Book value, suggested sale price, location of the vehicle, original dealer, condition of the vehicle, and notes other information that may be helpful to us. Our policy is to aggressively pursue legal remedies to collect deficiencies from customers. Delinquency notices are sent to customers and verbal requests for payment are made beginning when an account becomes 11 days delinquent. When an account becomes 30 days delinquent and the customer has not made payment arrangements acceptable to us or has failed to respond to the requests for payment, a repossession request form is prepared. The repossessing agent delivers the vehicle to a secure location specified by us where it is held. We maintain relationships with several licensed repossession firms that repossess vehicles for fees that range from $175 to $350 for each vehicle repossessed. As required by law, we send certified letters to customers notifying them that the vehicle has been repossessed and that to regain the vehicle, he or she must make arrangements satisfactory to us and pay the amount owed under the contract within ten to twenty days after the delivery of the letter. The minimum requirement for return of the vehicle is payment of all past due amounts under the contract and all expenses associated with the repossession incurred by us. If satisfactory arrangements for return of the vehicle are not made within the statutory period, we then either sell the vehicle to a dealer or have it transported to an automobile auction for sale. On average, approximately 10 days lapse between the time we take possession of a vehicle and the time it is sold by us or sold at auction. Consumer Credit Characteristics We focus on serving that portion of the automobile finance market that has historically been under-served, consisting of individuals with incomplete credit histories or previous credit problems.
